DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Claims 17, 19, 21 and 22 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended claim 17 to include the limitation “assessing the status of the part based on the at least one collected metric”, therefore the rejection of claims 17 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.  Additionally, claims 21 and 22 do not dependent from claim 17, therefore the rejection of claims 21 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.

5.	Claims 1, 2, 6, 7, 11, 17 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727), Claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Deyong et al. (WO99/16010), Claims 4 and 8 were rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Gaukroger (US2006/0222234), Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Takimoto (US2018/0349633) or Minekawa et al. (US2017/0323435), in the alternative, Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Karpen et al. (US2004/0183900), Claim 10 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Karpen et al. (US2004/0183900) further in view of Guckenberger (US2007/0172155), Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of  rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Miyazawa et al. (US2010/0274406) further in view of Parikh et al. (US2020/0073009).  Claims 1, 15 and 17 independent.
	Applicant has amended claims 1, 15 and 17 to include the limitation “wherein the at least one metric is external to the part”.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.
Applicant’s arguments, filed 12 July 2021, with respect to the rejection of claims  1-17, 19, 21 and 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), and Yoo et al. (US2006/0114525).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 6, 7, 11, 17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative.
	Regarding claim 1, Baba discloses, except for the limitations italicized below, A method for inspecting a part in a manufacturing environment (abstract), the method comprising: 
acquiring at least one original image of the part (“each of the image processing stations 111 to 113 images each worked product held by the inspection target sheet 330 and extracts image-processed data that serves as an inspection target” in col. 7 ln. 44-47; “an image fetching processing section 171 that images each worked product held by the inspection target sheet 330 and that fetches the image data” in col. 8 ln. 44-46; col. 9 ln. 50 – col. 10 ln. 4); 
enhancing the at least original one image to generate at least one enhanced image (see col. 8 ln. 46-51 and claim 1, where image processing is conducted to obtain the image-processed data); 
analyzing the at least one enhanced image to determine if the part has a potential defect (“a defect candidate part extraction processing section 172 that compares each image data 181 fetched by the image fetching processing section 171 with basic image data 182 prepared in advance and that extracts a defect candidate part under predetermined setting conditions” in col. 8 ln. 46-51 and claim 1, where image processing is conducted to obtain the image-processed data); 
if it is determined that there is a potential defect: 
displaying at least two images including at least one enhanced image (“Each of the defect detection stations 121 to 123 displays on a computer the image-processed data serving as the inspection target and extracted by each of the image processing stations 111 to 113 to urge an operator to detect a defect part and outputs detection result data including position data on the defect part based on an instruction from the operator. As the defect detection stations 121 to 123, personal computers or the like can be employed” in col. 7 ln. 48-55); 
collecting at least one metric associated with the at least two images, wherein the at least one metric is external to the part; 
receiving operator input of a part status, wherein the part status may be defect or no defect (“Each of the defect detection stations 121 to 123 displays on a computer the image-processed data serving as the inspection target and extracted by each of the image processing stations 111 to 113 to urge an operator to detect a defect part and outputs detection result data including position data on the defect part based on an instruction from the operator. As the defect detection stations 121 to 123, personal computers or the like can be employed” in col. 7 ln. 48-55; “Thus, the defect part determination processing section 174 urges an operator to determine whether or not the defect candidate part is really a defect part and that outputs detection result data 184 including position data on the defect part based on an instruction from the operator” in col. 9 ln. 1-6); 
assessing the part status by reviewing the at least one collected metric; and
storing the part status in association with the at least one original image (“a defect part determination processing section 174 that displays an enlarged image of the defect candidate part of each worked product based on the image-processed data 183” in col. 8 ln. 60-63; selecting a particular image for storage is a routine implementation detail for one of ordinary skill in the art). 
Jin teaches, in the same field of endeavor of defect inspection, displaying both an original image and an enhanced image (fig. 28, 29; par. [0090]).  Jin further teaches collecting at least one metric associated with the at least two images and assessing the part status by reviewing the at least one collected metric (“the inspection and classification software installed in control console 76 processes the raw images, detects the defects of interest, classifies them into different classes or category and outputs to the results files. To review a specific defect found by the system 10, the location and the inspection angle of the specific defect can be retrieved from the results files” in par. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba with the teaching of Jin in order to provide more imaging data for defect determination.
Jin fails to disclose wherein the at least one metric is external to the part.
Scheid, Sugita and Yoo teach, in the same field of endeavor of defect inspection using images, collecting a metric, wherein the at least one metric is external to the part (Scheid: “the results 20 may be stored within a database 21 for future reference” in par. [0014], “comments for that inspection may be recorded within the database 21” in par. [0015]; Sugita: “In step S330, the X-ray inspection apparatus 100 causes the display unit 55 to display the inspection results under control of the arithmetic unit 70. For example, the display unit 55 displays the fact that the board is a "good product", the inspection date/time, the lot number to which the board belongs, the processing name, and the like. Note that the data indicating the inspection result may be stored in the storage unit 90” in par. [0097]; Yoo: “After such a process is repeated several times to sufficiently determine whether the target display 20 is defective ("YES" in operation S11), the inspector 99 may inspect for a defect in the target display 20, in operation S12, and store an inspection result and a serial number of the target display 20 in operation S13” in par. [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin with the teaching of Scheid, Sugita or Yoo, in the alternative, since it would have provided additional data for subsequent analysis.
Regarding claim 2, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 1 wherein Baba discloses analyzing the at least one enhanced image to determine if the part has a potential defect comprises: 
analyzing the at least one enhanced image for known indicators of a potential defect (“a defect candidate part extraction processing section 172 that compares each image data 181 fetched by the image fetching processing section 171 with basic image data 182 prepared in advance and that extracts a defect candidate part under predetermined setting conditions” in col. 8 ln. 46-51 and claim 1, where image processing is conducted to obtain the image-processed data); 
determining a confidence level associated with the analysis; and if the confidence level does not meet a predetermined threshold, determine that there is a potential defect, otherwise determine that there is no potential defect (“the defect candidate part extraction processing section 172 calculates a difference in gradation between the corresponding pixels of both the image data and the basic image data, compares the calculated difference thus obtained with a predetermined threshold, and finally determines that each pixel the difference of which is greater than the threshold as the error pixel” in col. 10 ln. 10-16). 
Regarding claim 6, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 1 wherein Baba discloses acquiring at least one original image of a part comprises: acquiring a plurality of original images of a part (“each of the image processing stations 111 to 113 images each worked product held by the inspection target sheet 330 and extracts image-processed data that serves as an inspection target” in col. 7 ln. 44-47).
Regarding claim 7, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 6 wherein Baba discloses each of the plurality of original images comprises an image taken from a different vantage point (image processing stations 111 to 113 each images from a different vantage point). 
Regarding claim 11, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 1 wherein displaying the at least two images to an operator comprises: transmitting the at least two images via a network to a remote location; and displaying the at least two images to the operator on a computing device at the remote location (Baba discloses “The inspection processing area 110 is provided with a first management computer 117 as well as the image processing stations 111 to 113. The first data management computer 117 is connected to the image processing stations 111 to 113 through a LAN 115 so as to be able to manage the image-processed data serving as the inspection target and extracted by the respective image processing stations 111 to 113. The first data management computer 117 consists of a personal computer or the like” in col. 7 ln. 64 – col. 8 ln. 5 and Jin teaches displaying two images to an operator, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baba and Jin to transmit and display both images).
Regarding claim 17, Baba discloses, except for the limitations italicized below, A method of combined automatic and manual inspection of a part comprising: 
obtaining at least one image of the part to be inspected (“each of the image processing stations 111 to 113 images each worked product held by the inspection target sheet 330 and extracts image-processed data that serves as an inspection target” in col. 7 ln. 44-47; “an image fetching processing section 171 that images each worked product held by the inspection target sheet 330 and that fetches the image data” in col. 8 ln. 44-46; col. 9 ln. 50 – col. 10 ln. 4); 
collecting at least one metric associated with the at least one image, wherein the at least one metric is external to the part;
enhancing the at least one image of the part to be inspected (see col. 8 ln. 46-51 and claim 1, where image processing is conducted to obtain the image-processed data);
automatically analyzing the at least one enhanced image to determine an automatic status result (“the processing performed at the first location is only the image processing step (and the marking step at need). Therefore, these processing steps can be all automatically executed, making it possible to realize efficient appearance inspection processings” in col. 6 ln. 10-14; “a defect candidate part extraction processing section 172 that compares each image data 181 fetched by the image fetching processing section 171 with basic image data 182 prepared in advance and that extracts a defect candidate part under predetermined setting conditions” in col. 8 ln. 46-51 and claim 1, where image processing is conducted to obtain the image-processed dat)); 
displaying the at least two images to an operator to determine a manual status result; and determining a status of the part based on at least one of the automatic status result and the manual status result (“Each of the defect detection stations 121 to 123 displays on a computer the image-processed data serving as the inspection target and extracted by each of the image processing stations 111 to 113 to urge an operator to detect a defect part and outputs detection result data including position data on the defect part based on an instruction from the operator. As the defect detection stations 121 to 123, personal computers or the like can be employed” in col. 7 ln. 48-55; “Thus, the defect part determination processing section 174 urges an operator to determine whether or not the defect candidate part is really a defect part and that outputs detection result data 184 including position data on the defect part based on an instruction from the operator” in col. 9 ln. 1-6); and 
assessing the status of the part based on the at least one collected metric.
Jin teaches, in the same field of endeavor of defect inspection, displaying both an original image and an enhanced image (fig. 28, 29; par. [0090]).  Jin further teaches collecting at least one metric associated with the at least two images and assessing the part status by reviewing the at least one collected metric (“the inspection and classification software installed in control console 76 processes the raw images, detects the defects of interest, classifies them into different classes or category and outputs to the results files. To review a specific defect found by the system 10, the location and the inspection angle of the specific defect can be retrieved from the results files” in par. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba with the teaching of Jin in order to provide more imaging data for defect determination.
Jin fails to disclose wherein the at least one metric is external to the part.
Scheid, Sugita and Yoo teach, in the same field of endeavor of defect inspection using images, collecting a metric, wherein the at least one metric is external to the part (Scheid: “the results 20 may be stored within a database 21 for future reference” in par. [0014], “comments for that inspection may be recorded within the database 21” in par. [0015]; Sugita: “In step S330, the X-ray inspection apparatus 100 causes the display unit 55 to display the inspection results under control of the arithmetic unit 70. For example, the display unit 55 displays the fact that the board is a "good product", the inspection date/time, the lot number to which the board belongs, the processing name, and the like. Note that the data indicating the inspection result may be stored in the storage unit 90” in par. [0097]; Yoo: “After such a process is repeated several times to sufficiently determine whether the target display 20 is defective ("YES" in operation S11), the inspector 99 may inspect for a defect in the target display 20, in operation S12, and store an inspection result and a serial number of the target display 20 in operation S13” in par. [0069]).

Regarding claim 19, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 17 wherein Baba discloses further comprising, before displaying the at least one image: transferring the images to a remote location to be displayed to the operator (“The inspection processing area 110 is provided with a first management computer 117 as well as the image processing stations 111 to 113. The first data management computer 117 is connected to the image processing stations 111 to 113 through a LAN 115 so as to be able to manage the image-processed data serving as the inspection target and extracted by the respective image processing stations 111 to 113. The first data management computer 117 consists of a personal computer or the like” in col. 7 ln. 64 – col. 8 ln. 5). 
Regarding claim 21, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 1 wherein Sugita teaches the at least one metric is selected from the group comprising: operator identification, date and time of image acquisition, date and time of operator viewing, batch information, camera identification, measured light levels of the image and image processing time (“inspection date/time” in par. [0097]).
Regarding claim 22, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The system of claim 15 wherein Sugita teaches the at (“defect location” in par. [0097]).
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Deyong et al. (WO99/16010).
Regarding claim 3, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 2 wherein Deyong teaches determining a confidence level comprises: reviewing previously stored part status results and associated previously stored images; determining whether the at least one original image or at least one enhanced image exhibits similar characteristics to the previously stored images that have a status of defect; and determining the confidence level based on a measure of how well the characteristics of the previously stored images that have a status of defect match to characteristics of the at least one image (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba with the teaching of Deyong in order to increase defect detection accuracy by using previous data.
8.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Gaukroger (US2006/0222234).
Regarding claim 4, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 1 further comprising: but fail to explicitly disclose if it is determined that there is not a potential defect, further enhancing the at least one original image and repeating the analysis.
However, further image enhancement is a routine step in defect analysis, as taught for example, by Gaukroger (abstract; par. [0233]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Gaukroger to the method of Baba such that if it is determined that there is not a potential defect, further enhancing the at least one image and repeating the analysis.  The motivation would be to increase the likelihood of defect detection.
Regarding claim 8, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 6 wherein Gaukroger teaches enhancing the plurality of images comprises enhancing each of the plurality of images using a different enhancement method or a plurality of enhancement methods (“309a” and “309b” in fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bab with the teaching of Gaukroger in order to increase the likelihood of defect detection.
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), Takimoto (US2018/0349633) or Minekawa et al. (US2017/0323435), in the alternative.
Regarding claim 5, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 1 but fail to disclose wherein analyzing the at least one enhanced image to determine if the part has a potential defect comprises: applying machine learning to previous images and previous part status results associated with the previous images. 
In the same field of endeavor, Takimoto and Minekawa  teach applying machine learning to images for automatic defect review and classification (Takimoto at par. [0005]; Minekawa at par. [0003], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba with the teaching of Takimoto or Minekawa, in the alternative, in order to increase automated defect identification and classification accuracy.
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Karpen et al. (US2004/0183900).
Regarding claim 9, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 6 but fail to disclose wherein the plurality of original images of a part comprises time-lapsed images.
Karpen teaches in the same field of endeavor a plurality of images of a part comprises time-lapsed images (par. [0020], [0021]).
.
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Karpen et al. (US2004/0183900) further in view of Guckenberger (US2007/0172155).
Regarding claim 10, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, and Karpen disclose The method of claim 9 but fail to disclose wherein the time-lapsed images are superimposed to create a single image. 
Guckenberger teaches a group of images may be processed to include various special effects such as time-lapsed, superimposing, etc. (par. [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba with the teaching of Guckenberger wherein the time-lapsed images are superimposed to create a single image. The motivation would be to use known display effects according to user preferences.
12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Hashimoto et al. (US2009/0097737).
Regarding claim 12, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 1 but fail to disclose wherein the 
Jin teaches displaying at least two images to an operator (fig. 28, 29; par. [0090]).
Hashimoto teaches in the same field of endeavor of defect inspection displaying at least one image to a plurality of operators (par. [0007], [0008], [0186]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin with the teaching of Hashimoto in order to increase the reliability of defect detection by using multiple operators.
13.	Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Miyazawa et al. (US2010/0274406).
Regarding claim 13, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, disclose The method of claim 1 but fail to explicitly disclose wherein storing the part status in association with the at least one image further comprises storing information related to the operator in association with the part status and the at least one image. 
Miyazawa teaches in the same field of endeavor of imaging during inspection, storing information related to an operator in association with an image (“operator name” in par. [0049]).

Regarding claim 15, Baba discloses, except for the limitations italicized below, A system for inspecting a part in a manufacturing environment (abstract), the system comprising: 
image equipment for acquiring at least one original image of the part (“each of the image processing stations 111 to 113 images each worked product held by the inspection target sheet 330 and extracts image-processed data that serves as an inspection target” in col. 7 ln. 44-47; “an image fetching processing section 171 that images each worked product held by the inspection target sheet 330 and that fetches the image data” in col. 8 ln. 44-46; col. 9 ln. 50 – col. 10 ln. 4); 
an input/output system for selectively displaying at least two images to an operator and for receiving operator input (“Each of the defect detection stations 121 to 123 displays on a computer the image-processed data serving as the inspection target and extracted by each of the image processing stations 111 to 113 to urge an operator to detect a defect part and outputs detection result data including position data on the defect part based on an instruction from the operator. As the defect detection stations 121 to 123, personal computers or the like can be employed” in col. 7 ln. 48-55; “Thus, the defect part determination processing section 174 urges an operator to determine whether or not the defect candidate part is really a defect part and that outputs detection result data 184 including position data on the defect part based on an instruction from the operator” in col. 9 ln. 1-6); 
and the operator (inherent in “computer” in col. 7 ln. 48-55); and 
a processor (inherent in “computer” in col. 7 ln. 48-55) for: 
analyzing the at least one original image received by the image equipment to determine if the part has a potential defect (“a defect candidate part extraction processing section 172 that compares each image data 181 fetched by the image fetching processing section 171 with basic image data 182 prepared in advance and that extracts a defect candidate part under predetermined setting conditions” in col. 8 ln. 46-51 and claim 1, where image processing is conducted to obtain the image-processed data) and, 
if it is determined that there is a potential defect, setting a part status to defect and selectively displaying the at least one image to the operator via the input/output system; if the processor selectively displays the at least one image to the operator, collecting at least one metric associated with the at least two images, wherein the at least one metric is external to the part, receiving operator input of a part status, wherein the part status may be defect or no defect; and if the operator input is no defect, setting the part status to no defect, and assessing the part status by reviewing the at least one collected metric (“Each of the defect detection stations 121 to 123 displays on a computer the image-processed data serving as the inspection target and extracted by each of the image processing stations 111 to 113 to urge an operator to detect a defect part and outputs detection result data including position data on the defect part based on an instruction from the operator. As the defect detection stations 121 to 123, personal computers or the like can be employed” in col. 7 ln. 48-55; “Thus, the defect part determination processing section 174 urges an operator to determine whether or not the defect candidate part is really a defect part and that outputs detection result data 184 including position data on the defect part based on an instruction from the operator” in col. 9 ln. 1-6); and 
storing the part status in association with the at least one image and data related to the operator in the database (“a defect part determination processing section 174 that displays an enlarged image of the defect candidate part of each worked product based on the image-processed data 183” in col. 8 ln. 60-63). 
Jin teaches, in the same field of endeavor of defect inspection, displaying both an original image and an enhanced image (fig. 28, 29; par. [0090]).  Jin further teaches collecting at least one metric associated with the at least two images and assessing the part status y reviewing the at least one collected metric (“the inspection and classification software installed in control console 76 processes the raw images, detects the defects of interest, classifies them into different classes or category and outputs to the results files. To review a specific defect found by the system 10, the location and the inspection angle of the specific defect can be retrieved from the results files” in par. [0077]) (“the inspection and classification software installed in control console 76 processes the raw images, detects the defects of interest, classifies them into different classes or category and outputs to the results files. To review a specific defect found by the system 10, the location and the inspection angle of the specific defect can be retrieved from the results files” in par. [0077]).

Jin fails to disclose wherein the at least one metric is external to the part.
Scheid, Sugita and Yoo teach, in the same field of endeavor of defect inspection using images, collecting a metric, wherein the at least one metric is external to the part (Scheid: “the results 20 may be stored within a database 21 for future reference” in par. [0014], “comments for that inspection may be recorded within the database 21” in par. [0015]; Sugita: “In step S330, the X-ray inspection apparatus 100 causes the display unit 55 to display the inspection results under control of the arithmetic unit 70. For example, the display unit 55 displays the fact that the board is a "good product", the inspection date/time, the lot number to which the board belongs, the processing name, and the like. Note that the data indicating the inspection result may be stored in the storage unit 90” in par. [0097]; Yoo: “After such a process is repeated several times to sufficiently determine whether the target display 20 is defective ("YES" in operation S11), the inspector 99 may inspect for a defect in the target display 20, in operation S12, and store an inspection result and a serial number of the target display 20 in operation S13” in par. [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin with the teaching of Scheid, Sugita or Yoo, in the alternative, since it would have provided additional data for subsequent analysis.
(“operator name” in par. [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba with the teaching of Miyazawa in order to attribute inspection data to a particular operator.
Regarding claim 16, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, and Miyazawa disclose The system of claim 15 wherein Baba discloses the selectively displaying the at least one image to the operator comprises: 
analyzing the image for known indicators of a potential defect (“a defect candidate part extraction processing section 172 that compares each image data 181 fetched by the image fetching processing section 171 with basic image data 182 prepared in advance and that extracts a defect candidate part under predetermined setting conditions” in col. 8 ln. 46-51 and claim 1, where image processing is conducted to obtain the image-processed data); 
determining a confidence level associated with the analysis; and if the confidence level does not meet a predetermined threshold displaying the at least one image to the operator (“the defect candidate part extraction processing section 172 calculates a difference in gradation between the corresponding pixels of both the image data and the basic image data, compares the calculated difference thus obtained with a predetermined threshold, and finally determines that each pixel the difference of which is greater than the threshold as the error pixel” in col. 10 ln. 10-16). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Miyazawa et al. (US2010/0274406) further in view of Parikh et al. (US2020/0073009).
Regarding claim 14, the combined references of Baba, Jin and Scheid, Sugita or Yoo, in the alternative, and Miyzawa disclose The method of claim 13 but fail to explicitly disclose further comprising analyzing performance of the operator based on the stored part status, at least one original image data and information related to the operator. 
Parikh teaches in the same field of endeavor of inspection imaging, using image inspection metrics for each inspection analyst is useful in training, review and performance valuation (par. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba with the teaching of Parikh in order to train and review inspection operators.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667